UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-1202



SHARON MARIE LEE,

                                              Plaintiff - Appellant,

          versus


PIGGLY WIGGLY, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CA-96-3210-17BD-3)


Submitted:   May 29, 1998                   Decided:   June 24, 1998


Before HAMILTON and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sharon Marie Lee, Appellant Pro Se. Kathryn Thomas, GIGNILLIAT,
SAVITZ & BETTIS, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sharon Marie Lee appeals the district court’s order entering

judgment after a jury trial in favor of Piggly Wiggly, Inc. Lee

alleged sexual harassment and constructive discharge in violation

of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-

2(a)(1) (1994). On appeal, Lee claims error because one of the wit-

nesses was sworn in without using the Bible. She further contends

that the witness was not required to remain in the courtroom during

the entire trial even though the witness was the alleged perpe-

trator, but the witness was sequestered at Lee’s request. Lee also

registers general dissatisfaction with the jury’s verdict and

claims that her employer knew or should have known of the harass-

ment. However, none of Lee’s allegations of error state a claim for

relief on appeal. See Fed. R. Civ. P. 43(d); AG Sys. Inc. v. United

Decorative Plastics Corp., 55 F.3d 970, 972-73 (4th Cir. 1995) (in-

vited error doctrine); United States v. Looper, 419 F.2d 1405, 1407

(4th Cir. 1969) (“neither an appeal to God nor the raising of a

hand [is] a prerequisite to a valid oath”). Accordingly, we affirm.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.



                                                          AFFIRMED




                                2